DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Staudt (US 8,522,446) in view of Steffey (US 2015/0253124).
  Regarding claims 1, 5, 9-10, Staudt discloses a detector assembly for use with a laser level to range a distance between the laser level and the detector assembly (abstract), comprising: a first laser receiving unit configured to receive laser emitted from a first laser emitting module of the laser level (fig. 1-fig. 6; col. 2, lines 41-59); and a second laser receiving unit configured to be perpendicular to the first laser receiving unit (fig. 6; col. 2, lines 46-60), the second laser receiving unit including for receiving laser emitted from a second laser emitting module of the laser level, and for receiving the laser emitted from the second laser emitting module (fig. 1-fig. 6; col. 2, lines 38-62). 
    Staudt discloses all the limitations set forth above but fails to explicitly disclose the second laser emitting module including a rotating light source that emits the laser at a rotation speed, a first portion; a second portion; wherein the first portion and the second portion are apart by a first distance.



   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Steffey within the system of Staudt in order to accurately calculate distance between portions of the laser thereby improving the reliability of the system.

Regarding claim 2, Staudt discloses a signal processing module, wherein the signal processing module is configured to process the laser received by the first laser receiving unit or the laser received by the second laser receiving unit (fig. 1-fig. 6; col. 2, lines 38-62).
   Regarding claim 3, Staudt and Steffey disclose all the limitations set forth in claim 1 and Steffey further discloses wherein the first portion and the second portion of the second laser receiving unit have same lengths and are parallel to each other (fig. 1-fig. 2).
Regarding claim 6, Staudt discloses light sensing elements, wherein the light sensing elements are arranged at the first target position (col. 2, lines 22-60).
Regarding claim 7, Staudt and Steffey disclose all the limitations set forth in claim 1 and Steffey further discloses an amplifier circuit, configured to be coupled between the first laser receiving unit the second laser receiving unit, and the signal processing module and to amplify and output electrical signals converted from optical signals from the first laser receiving unit or the second laser receiving unit and to output amplified signals to the signal processing module (fig. 1-fig. 2; page 2, [0012]; page 3, [0037]).
  Regarding claim 8, Staudt and Steffey disclose all the limitations set forth in claim 1 and Steffey further discloses a filter circuit, configured to be coupled between the first laser receiving unit the second laser receiving unit, and the signal processing module and to filter and output electrical signals 
  Regarding claim 11, Staudt and Steffey disclose all the limitations set forth in claim 1 and Steffey further disclose wherein the second laser receiving unit includes optical fibers with optical fiber light guides at an upper side and a lower side (page 2, [0012], page 3, [0037]).
Regarding claim 12, Staudt and Steffey disclose all the limitations set forth in claim 1 and Steffey further discloses a timer module, wherein the time module is configured to calculate a time difference between when the first portion and the second portion of the second laser receiving unit sense the laser (page 4, [0042])

Claims 4, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Staudt in view of Steffey as applied to claim 1 above, and further in view of Bhandarkar (US 2004/0101020).
  Regarding claim 4, Staudt and Steffey disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein the first laser receiving unit and the second laser receiving unit are configured as include photovoltaic sensors.
However, Bhandarkar discloses wherein the first laser receiving unit and the second laser receiving unit are configured as include photovoltaic sensors (page 1, [0011]; page 4, [0049]).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Bhandarkar within the system of Staudt and Steffey in order to accurately calculate distance between portions of the laser thereby improving the reliability of the system.
Regarding claim 13, Staudt, Steffey and Bhandarkar disclose all the limitations set forth in claim 1 and Bhandarkar further discloses wherein the first portion is configured to receive and transmit a light 
 Regarding claim 14, Staudt, Steffey and Bhandarkar disclose all the limitations set forth in claim 1 and Bhandarkar further discloses wherein the first portion for receiving and transmitting the light beam to the photo sensing elements first is arranged at an upper side; and the second portion for receiving and transmitting the light beam to the photo sensing elements last is arranged at a lower side (fig. 1; page 4, [0049]).
Regarding claim 15, Staudt, Steffey and Bhandarkar disclose all the limitations set forth in claim 1 and Steffey further discloses wherein a measurement is performed at a longest measurement distance (fig. 1-fig. 2).
Regarding claim 16, Staudt discloses wherein: the detector assembly is arranged vertically; and the first laser receiving unit of the detector assembly is arranged perpendicularly to a horizontal plane (fig. 1-fig. 5; col. 2, lines 38-59).
Regarding claim 17, Staudt discloses wherein horizontal laser plane emitted from the laser level is in a middle position between the first portion of the detector assembly and the second portion of the detector assembly (fig. 4).
Regarding claim 18, Staudt discloses wherein distances from the first portion of the detector assembly and the second portion of the detector assembly to the first laser receiving unit are the same (fig. 4). 
Regarding claim 19, Staudt discloses wherein the distances from the first portion of the detector assembly and the second portion of the detector assembly to the second laser receiving unit are the same (fig. 4).
Regarding claim 20, Staudt discloses wherein a distance between the detector assembly and the laser level is calculated according to a time difference, a laser scan speed, and the first distance (fig. 1-fig. 6;
col. 2, lines 38-64).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Zare et al. (US 2008/0241843) discloses single-cell.........detection systems.
 Miyokawa et al. (US 2002/0005522) discloses semiconductor laser diode module. 
Tezuka et al. (US 2017/0102461) discloses distance measuring....method.
Yamada (US 2010/0321669) discloses range finder.


 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DP
March 10, 2021

                                                                           /DANIEL PREVIL/                                                                           Primary Examiner, Art Unit 2684